Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed on August 26, 2022.
Claims 9, 15, 18, and 20 are canceled.
Claims 1 and 19 are amended.
Claims 1-8, 10-14, 16-17, 19, and 21-23 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2022 was filed after the mailing date of the final rejection on May 27, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the fluid is gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fluid nozzle…the jet of fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the jet of fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected as it depends from rejected claim 6
Claim 8 recites the limitation "the jet of fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 is rejected as it depends from rejected claim 4.
For examination purposes, examiner interprets claims 4-8 and 23 to depend from claim 3.

In regards to claim 16, the limitation “a suction device” renders the claim indefinite because the suction device is equivalent to the suction cups within the filling station recited in claim 1 or if it is an entirely different element. For examination purposes, examiner interprets the suction device to be equivalent to the suction cups recited in claim 1.
In regards to claim 17, the limitation “a suction device” renders the claim indefinite because the suction device is equivalent to the suction cups within the filling station recited in claim 1 or if it is an entirely different element. For examination purposes, examiner interprets the suction device to be equivalent to the suction cups recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takahashi et al. (US Pub. No. 2016/0122057 A1, herein, Takahashi).
Regarding claim 1, Takahashi discloses a filling device (P – Fig. 1) for filling bags (A, A2) with a respective unsealed upper end (“upper end” – Para [0038]) and at least two layers lying on top of one another (See layers in 2(B)-(C)), the filling device comprising: 
a filling station (at (5), (6), and (7) in Fig. 1) for filling the bags, wherein the filling station comprises suction cups (17 – Fig. 2(C), Para [0038]) for opening the bag, 
at least one layer-moving device (16 – Fig. 2(B) and step (3) in Fig. 1) for moving said at least one layer of the bag in relation to said at least one second layer, with which it is possible to have an impact upon the layers of the bag, wherein the layer-moving device (at step (3) in Fig. 1) is arranged in front of the filling station (at step (4) in Fig. 1) (Para [0037]), 
a transport device (3 and 5 – Fig. 5) configured to transport the bag from the layer-moving device to the filling station such that the layers of the bag lie on top of one another, the interior of the bag is free of tools while the bag is being transported (Fig. 1, Para [0031]), and no fluid or ambient air gets into the interior of the bag (bag is unopened and uninflated), and 
at least one retaining device (8 – Fig. 5) with which the bag can be held in the at least one layer-moving device, wherein the retaining device holds the layers of the bag in such a way that they are compressed (within clamps 8) (Para [0034]).
Regarding claim 2, Takahashi discloses the filling device as recited above, wherein at least one means of support (2), to hold a bag in the layer-moving device, is provided for, which remains stationary within the filling device (“intermittently moved in every one of packaging steps” – Para [0031]) prior to and during the time that the layer-moving device is having an impact .

Regarding claim 16, Takahashi discloses the filling device as recited above, wherein the at least one retaining device is configured to grip the bag underneath a suction device (bag is gripped below top suction cup 17 in Fig. 2(C)).  

Regarding claim 17, Takahashi discloses the filling device as recited above,  wherein the at least one retaining device is designed in the shape of a bar and includes a gap in the area of a suction device and/or at least one recess (See Fig. 5).

Regarding claim 19, Takahashi discloses a method (Fig. 1) for filling bags (A, A2) with one respective unsealed upper end (“upper end” – Para [0038]) and at least two superimposed layers (See layers in 2(B)-(C)), wherein the filling is done at a filling station (at (5), (6), and (7) in Fig. 1) comprising suction cups (17 – Fig. 2(C), Para [0038]) for opening the bag (Para [0038]), the method comprising: 
exerting (at step (3) in Fig. 1) an impact upon at least one layer of the bag, using at least one layer-moving device (16 – Fig. 2(B) and step (3) in Fig. 1), in order to move said layer in relation to said at least one second layer (Para [0037]), wherein the layer-moving device (at step (3) in Fig. 1) is placed in front of the filling station (at step (4) in Fig. 1); 
transporting (via 3 and 5) the bag from the layer-moving device to the filling station such that the interior of the bag is free of tools while the bag is being transported and no fluid or ambient air gets into the interior of the bag (bag is unopened and uninflated); and 
holding (via 2, 8 – Fig. 5) the layers of the bag in such a way that they are compressed (within clamps 8) (Para [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US Pub. No. 2010/0210439 A1) in view of Takahashi et al. (US Pub. No. 2016/0122057 A1, herein, Takahashi).
Regarding claim 21, Goto discloses a form fill seal device (200 - Fig. 2) comprising 
- a bag-forming device (300), with which successive tubular sections made of a tube material (110 – Fig. 3), the lower ends of which can each be equipped with a base, can be separated, to form bags (100) that are open at the top (at 125) (Fig. 1); 
- a filling device (400) for successively filing a product into the bags (Para [0092]); 
- a head or base seam welding station (440), with which upper openings of the bag can be closed (Para [0096]).
Goto does not expressly disclose 
- retaining devices, with which the bags can be held within at least one of the bag- forming device, the filling device, or the head or base seam welding station, and
- conveyors, with which the bags can be individually placed between the bag-forming device, the filling device, or the head or base seam welding station, wherein 
the filling device is designed in accordance with Claim 1.
Goto does disclose that the bags are “moved step by step from one element to another” (Para [0092]).
Takahashi teaches 
- retaining devices (2, 8 – Fig. 5), with which the bags (A, A2) can be held within the filling device (P – Fig. 1) (Para [0032]-[0034]), and
- conveyors (5, 5(a), 5(b)), with which the bags can be individually placed between the filling device (P), wherein 
the filling device is designed in accordance with Claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the form fill seal device disclosed by Goto with retaining devices, with which the bags can be held within the bag the filling device, and conveyors, with which the bags can be individually placed between the filling device, wherein the filling device is designed in accordance with Claim 1 as taught by Takahasi so that the form fill seal device can accommodate additional bags.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub. No. 2016/0122057 A1, herein, Takahashi).
Regarding claim 22, Takahashi disclose the filling device as recited above, wherein the at least one means of support can be moved within the filling device (Para [0031]-[0034]).
Takahashi does not expressly disclose a stroke of a maximum of 10 mm.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the at least one means of support of the filling device disclosed by Takahashi so that it can be moved within the filling device with a stroke of a maximum of 10 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 4-8 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 and 10-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or make obvious the claimed invention including the following features:
the layer-moving device comprises at least one fluid nozzle, with which a jet of a fluid can be directed at the top of the bag
the layer-moving device comprises at least one suction device, which engages with the outside of a layer of the bag
Examiner relies on Takahashi to disclose the layer-moving device in the form of claw (16 – Fig. 2(B)). Examiner interprets the cited claw to teach away from the claimed fluid nozzle and suction device since Takahashi discloses on a fluid nozzle (20) and suction device (17) as part of the filling station (Figs. 3 and 2(C), respectively), not the layer-moving device.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the features recited above.
	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-14, 16-17, 19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 9, 2022
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731